Exhibit 10.9

 

Name

  

Title

   Percentage of
Base Salary    Number of Months
for COBRA

Colin Broom M.D.

   Vice President, Chief Scientific Officer    100%    12 months

Thomas F. Doyle

   Vice President, General Counsel and Secretary    150%    18 months

Vincent J. Milano

   President, Chief Executive Officer    150%    18 months

Daniel Soland

   Vice President, Chief Operating Officer    100%    12 months

Robert Pietrusko

   Vice President, Global Regulatory Affairs and Quality    100%    12 months

Charles Rowland

   Vice President, Chief Financial Officer    100%    12 months

AMENDED AND RESTATED

CHANGE OF CONTROL AGREEMENT

THIS AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT (this “Agreement”), is
made on this 12th day of December, 2008, by and between VIROPHARMA INCORPORATED
(the “Company”) and                     (the “Employee”).

WHEREAS, the Employee serves as an employee of the Company; and

WHEREAS, the Company and the Employee are parties to that certain Change in
Control Agreement (the “Prior Agreement”), pursuant to which the Company and the
Employee established certain protections for the Employee in the event of
Employee’s termination of employment under the circumstances described herein;
and

WHEREAS, the Company and Employee now desire to amend and restate the Prior
Agreement in order to ensure that no excise tax will apply to the payments and
benefits provided to the Employee pursuant to this Agreement by application of
Section 409A of the Internal Revenue Code of 1986, as amended, and its
implementing regulations and guidance (“Section 409A”).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and intending to be bound hereby, the parties agree
as follows:

SECTION 1 Definitions. As used herein:

1.1. “Base Salary” means, as of any given date, the annual base rate of salary
payable to the Employee by the Company, as then in effect; provided, however,
that in the case of a resignation by the Employee for the Good Reason described
in Section 1.7.3, “Base Salary”



--------------------------------------------------------------------------------

will mean the annual base rate of salary payable to the Employee by the Company,
as in effect immediately prior to the reduction giving rise to the Good Reason.

1.2. “Board” means the Board of Directors of the Company.

1.3. “Cause” means fraud, embezzlement, or any other serious criminal conduct
that adversely affects the Company committed intentionally by the Employee in
connection with Employee’s employment or the performance of Employee’s duties as
an officer or director of the Company or the Employee’s conviction of, or plea
of guilty or nolo contendere to, any felony.

1.4. “Change of Control” means the happening of an event, which shall be deemed
to have occurred upon the earliest to occur of the following events:

1.4.1. the date the stockholders of the Company (or the Board, if stockholder
action is not required) approve a plan or other arrangement pursuant to which
the Company will be dissolved or liquidated;

1.4.2. the date the stockholders of the Company (or the Board, if stockholder
action is not required) approve a definitive agreement to sell or otherwise
dispose of all or substantially all of the assets of the Company;

1.4.3. the date the stockholders of the Company (or the Board, if stockholder
action is not required) and the stockholders of the other constituent
corporations (or their respective boards of directors, if and to the extent that
stockholder action is not required) have approved a definitive agreement to
merge or consolidate the Company with or into another corporation, other than,
in either case, a merger or consolidation of the Company in which holders of
shares of the Company’s voting capital stock immediately prior to the merger or
consolidation will have more than 50% of the ownership of voting capital stock
of the surviving corporation immediately after the merger or consolidation (on a
fully diluted basis), which voting capital stock is to be held in the same
proportion (on a fully diluted basis) as such holders’ ownership of voting
capital stock of the Company immediately before the merger or consolidation;

1.4.4. the date any entity, person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act), other than (i) the
Company, or (ii) any of its subsidiaries, or (iii) any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its
subsidiaries, or (iv) any affiliate (as such term is defined in Rule 405
promulgated under the Securities Act) of any of the foregoing, shall have
acquired beneficial ownership of, or shall have acquired voting control over,
50% or more of the outstanding shares of the Company’s voting capital stock (on
a fully diluted basis), unless the transaction pursuant to which such person,
entity or group acquired such beneficial ownership or control (i) resulted from
the original issuance by the Company of shares of its voting capital stock,
(ii) was approved by at least a majority of Directors who were either members of
the Board on the date that this Agreement was originally adopted by the Board or
members of the Board for at least twelve (12) months before the date of such
approval and (iii) does not otherwise constitute a Change of Control pursuant to
Section 1.4.3 of this Agreement;

 

-2-



--------------------------------------------------------------------------------

1.4.5. the date the Board determines (in its sole discretion) that based on
then-currently available information, the events described in Section 1.4.4 are
reasonably likely to occur; or

1.4.6. the first day after the date of this Agreement when members of the Board
(each a “Director”) are elected such that there is a change in the composition
of the Board such that a majority of Directors have been members of the Board
for less than twelve (12) months, unless the nomination for election of each new
Director who was not a Director at the beginning of such twelve (12) month
period was approved by a vote of at least sixty percent (60%) of the Directors
then still in office who were Directors at the beginning of such period;

provided, however, for purposes of determining the precise date of any Change of
Control, an event described above will be deemed to have occurred on the date on
which the last condition required for the consummation of that event is
fulfilled or otherwise completed.

1.5. “Code” means Internal Revenue Code of 1986, as amended.

1.6. “Disability” means the Employee’s inability, by reason of any physical or
mental impairment, to substantially perform Employee’s regular duties as
contemplated by this Agreement, as determined by the Board in its sole
discretion (after affording the Employee the opportunity to present Employee’s
case), which inability is reasonably contemplated to continue for at least one
year from its commencement and at least 90 days from the date of such
determination.

1.7. “Good Reason” means, without the Employee’s prior written consent, any of
the following:

1.7.1. a change in the Employee’s role such that his or her authority, duties or
responsibilities are not substantially equivalent to the Employee’s authority,
duties or responsibilities in effect immediately prior to such change;

1.7.2. the location of the facility at which Employee is required to perform his
or her duties is more than 50 miles from Exton, Pennsylvania, unless such new
location does not increase the Employee’s commuting time;

1.7.3. a reduction of five percent (5%) or more in either of the Employee’s Base
Salary or the amount of the Employee’s Target Bonus;

1.7.4. the Company’s failure to pay or make available any material payment or
benefit due under this Agreement or any other material breach by the Company of
this Agreement.

However, the foregoing events or conditions will constitute Good Reason only if
(A) such event or condition occurs during the period commencing on the date of a
Change of Control and continuing for twelve (12) consecutive months thereafter
and (B) the Employee provides the Company with written objection to the event or
condition within 60 days following the occurrence thereof, the Company does not
reverse or otherwise cure the event or condition

 

-3-



--------------------------------------------------------------------------------

within 30 days of receiving that written objection and the Employee resigns
Employee’s employment within 90 days following the expiration of that cure
period.

1.8. “Release” means a release substantially identical to the one attached
hereto as Exhibit A.

1.9. “Target Bonus” means, with respect to any year, the target amount of the
annual bonus that would be payable to the Employee with respect to that year,
whether under an employment or incentive agreement, under any bonus plan or
policy of the Company or otherwise, assuming that all applicable performance
goals are met and conditions to the payment of such bonus are satisfied.

SECTION 2 Certain Terminations Following a Change of Control. If the Employee’s
employment with the Company ceases within the twelve (12) month period following
the date of a Change of Control as a result of a termination by the Company
without Cause, a resignation by the Employee for Good Reason or due to
Employee’s death or Disability, then subject to Section 3 and Section 4:

2.1 the Company will make a lump sum cash payment to the Employee of all accrued
but unpaid compensation through the date of such termination;

2.2 the Company will make a lump sum cash payment to the Employee equal to
            % of the Employee’s Base Salary as in effect on such date (without
taking into effect any reduction described in Section 1.7.3 above); and

2.3 for a period of                      months commencing from the date of the
Employee’s termination of employment, the Company will waive all applicable
premiums otherwise due for any group health continuation coverage elected by the
Employee or Employee’s spouse or eligible dependents under COBRA (29 U.S.C. §§
1161-1169) to the extent the Company would have paid such premiums for Employee
during Employee’s term of employment with the Company;

provided, however, that if the Company’s obligation to make the payments
provided for in clause 2.2 above arises due to the Employee’s death or
Disability, the cash payments described in clause 2.2 will be reduced by the
amount of benefits paid or payable to the Employee (or Employee’s
representative(s), heirs, estate or beneficiaries) pursuant to the life
insurance or disability plans, policies or arrangements of the Company by virtue
of Employee’s death or Disability (including, for this purpose, only that
portion of such life insurance or disability benefits funded by the Company or
by premium payments made by the Company). The payments and benefits described in
this section are in lieu of (and not in addition to) any other severance plan,
fund, agreement or other arrangement maintained by the Company.

SECTION 3 Parachute Payments. Payments under Section 2 shall be made without
regard to whether the deductibility of such payments (or any other payments)
would be limited or precluded by Section 280G of the Code and without regard to
whether such payments would subject Employee to the federal excise tax levied on
certain “excess parachute payments” under Section 4999 of the Code; provided,
however, that if the Total After-Tax Payments (as defined

 

-4-



--------------------------------------------------------------------------------

below) would be increased by limitation or elimination of any amount payable
under Section 2, then the amount payable under such section will be reduced to
the extent necessary to maximize the Total After-Tax Payments. The determination
of whether and to what extent such payments are required to be reduced in
accordance with the preceding sentence will be made at the Company’s expense by
an independent, certified public accounting firm selected by the Board. In the
event of any underpayment or overpayment under Section 2 (as determined after
application of this Section 3), the amount of such underpayment or overpayment
will be immediately paid by the Company to Employee or refunded by Employee to
the Company, as the case may be, with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code. For purposes of this Section 3,
“Total After-Tax Payments” means the total of all “parachute payments” (as that
term is defined in Section 280G(b)(2) of the Code) made to or for the benefit of
Employee (whether made hereunder or otherwise), after reduction for all
applicable federal taxes (including, without limitation, the tax described in
Section 4999 of the Code).

SECTION 4 Timing of Payments Following Termination. Notwithstanding any
provision of this Agreement, the payments and benefits described in Section 2
(other than any amounts payable pursuant to Section 2.1) are conditioned on the
Employee’s execution and delivery to the Company of the Release in a manner
consistent with the Older Workers Benefit Protection Act and any similar state
law that is applicable. The amounts described in Sections 2.1 and 2.2 (as
applicable) will be paid in a lump sum, as soon as the Release becomes
irrevocable following the Employee’s execution and delivery of the Release.

SECTION 5 Miscellaneous.

5.1 Section 409A. This Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under section 409A, then such
benefit or payment shall be provided in full at the earliest time thereafter
when such sanctions will not be imposed. All payments to be made upon a
termination of employment under this Agreement may only be made upon a
‘separation from service’ under section 409A of the Code. For purposes of
section 409A of the Code, each payment made under this Agreement shall be
treated as a separate payment. In no event may the Employee, directly or
indirectly, designate the calendar year of payment. To the maximum extent
permitted under section 409A of the Code and its corresponding regulations, the
cash severance benefits payable under this Agreement are intended to meet the
requirements of the short-term deferral exemption under section 409A of the Code
and the ‘separation pay exception’ under Treas. Reg. §1.409A-1(b)(9)(iii).
However, if such severance benefits do not qualify for such exemptions at the
time of the Employee’s termination of employment and therefore are deemed as
deferred compensation subject to the requirements of section 409A of the Code,
then if the Employee is a “specified employee” of a publicly traded corporation
under section 409A of the Code on the date of the Employee’s termination of
employment, notwithstanding any other provision of this Agreement, payment of
severance under this Agreement shall be delayed for a period of six months from
the date of the Employee’s termination of employment if required by section 409A
of the Code. The accumulated postponed amount shall be paid in a lump sum
payment within 10 days after the end of the six month period. If the Employee
dies during the postponement period prior to payment of the

 

-5-



--------------------------------------------------------------------------------

postponed amount, the amounts withheld on account of section 409A of the Code
shall be paid to the personal representative of the Employee’s estate within 60
days after the date of the Employee’s death. The determination of whether the
Employee is a “specified employee” shall be made by the Compensation Committee
(or its delegate) in accordance with section 409A of the Code and the
regulations issued thereunder. All reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement shall be for expenses incurred during the
Employee’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

5.2. No Liability of Officers and Directors for Severance Upon Insolvency.
Notwithstanding any other provision of the Agreement and intending to be bound
by this provision, the Employee hereby (a) waives any right to claim payment of
amounts owed to him or her, now or in the future, pursuant to this Agreement
from directors or officers of the Company if the Company becomes insolvent, and
(b) fully and forever releases and discharges the Company’s officers and
directors from any and all claims, demands, liens, actions, suits, causes of
action or judgments arising out of any present or future claim for such amounts.

5.3. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Employee and their respective successors,
executors, administrators, heirs and/or permitted assigns; provided, however,
that neither Employee nor the Company may make any assignments of this Agreement
or any interest herein, by operation of law or otherwise, without the prior
written consent of the other party, except that, without such consent, the
Company may assign this Agreement to any successor to all or substantially all
of its assets and business by means of liquidation, dissolution, merger,
consolidation, transfer of assets, or otherwise.

5.4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
the application of the principles of conflicts of laws.

5.5. Enforcement. Any legal proceeding arising out of or relating to this
Agreement will be instituted in the United States District Court for the Eastern
District of Pennsylvania, or if that court does not have or will not accept
jurisdiction, in any court of general jurisdiction in the Commonwealth of
Pennsylvania, and the Employee and the Company hereby consent to the personal
and exclusive jurisdiction of such court(s) and hereby waive any objection(s)
that they may have to personal jurisdiction, the laying of venue of any such
proceeding and any claim or defense of inconvenient forum.

5.6. Waivers; Separability. The waiver by either party hereto of any right
hereunder or

 

-6-



--------------------------------------------------------------------------------

any failure to perform or breach by the other party hereto shall not be deemed a
waiver of any other right hereunder or any other failure or breach by the other
party hereto, whether of the same or a similar nature or otherwise. No waiver
shall be deemed to have occurred unless set forth in a writing executed by or on
behalf of the waiving party. No such written waiver shall be deemed a continuing
waiver unless specifically stated therein, and each such waiver shall operate
only as to the specific term or condition waived. Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or the effectiveness or
validity of any provision in any other jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

5.7. Notices. All notices and communications that are required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given when delivered personally or upon mailing by registered or certified mail,
postage prepaid, return receipt requested, as follows:

If to the Company, to:

ViroPharma Incorporated

730 Stockton Drive

Exton, PA 19341

Attn: General Counsel

Fax: (610) 458-7830

If to Employee, to:

or to such other address as may be specified in a notice given by one party to
the other party hereunder.

5.8. Entire Agreement; Amendments. This Agreement and the attached exhibit
contain the entire agreement and understanding of the parties relating to the
provision of severance benefits upon termination in connection with a Change of
Control, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature relating to that subject,
including, without limitation, the Prior Agreement.

5.9. Withholding. The Company will withhold from any payments due to Employee
hereunder, all taxes, FICA or other amounts required to be withheld pursuant to
any applicable law.

5.10. Headings Descriptive. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

 

-7-



--------------------------------------------------------------------------------

5.11. Counterparts and Facsimiles. This Agreement may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.

5.12. No Duty to Mitigate. Employee shall not be required to mitigate damages or
the amount of any payments provided for under this Agreement by seeking other
employment or otherwise, nor (except as otherwise provided in Section 2) will
any payment or benefit hereunder be subject to offset or reduction in the event
Employee does mitigate.

[signature page follows]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

VIROPHARMA INCORPORATED

 

By:   Title:   Employee

 

 

-9-



--------------------------------------------------------------------------------

Exhibit A

Release and Non-Disparagement Agreement

THIS RELEASE AND NON-DISPARAGEMENT AGREEMENT (this “Release”) is made as of the
             day of             ,              by and between
                    (the “Employee”) and VIROPHARMA, INCORPORATED (the
“Company”).

WHEREAS, the Employee’s employment as an executive of the Company has
terminated; and

WHEREAS, pursuant to Section 2 of the Change of Control Agreement by and between
the Company and the Employee dated as of                     ,             (the
“Change of Control Agreement”), the Company has agreed to pay the Employee
certain amounts and to provide Employee with certain rights and benefits,
subject to the execution of this Release.

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

SECTION 1 Consideration. The Employee acknowledges that: (a) the payments,
rights and benefits set forth in Section 2 of the Change of Control Agreement
constitute full settlement of all of Employee’s rights under the Change of
Control Agreement, (b) the Employee has no entitlement under any other severance
or similar arrangement maintained by the Company, and (c) except as otherwise
provided specifically in this Release, the Company does not and will not have
any other liability or obligation to the Employee. The Employee further
acknowledges that, in the absence of Employee’s execution of this Release, the
payments and benefits specified in Section 2 of the Change of Control Agreement
would not otherwise be due to the Employee.

SECTION 2 Release and Covenant Not to Sue. The Employee hereby fully and forever
releases and discharges the Company and its parents, affiliates and
subsidiaries, including all predecessors and successors, assigns, officers,
directors, trustees, employees, agents and attorneys, past and present (the
Company and each such person or entity is referred to as a “Released Person”),
from any and all claims, demands, liens, agreements, contracts, covenants,
actions, suits, causes of action, obligations, controversies, debts, costs,
expenses, damages, judgments, orders and liabilities, of whatever kind or
nature, direct or indirect, in law, equity or otherwise, whether known or
unknown, arising through the date of this Release, out of Employee’s employment
by the Company or the termination thereof, including, but not limited to, any
claims for relief or causes of action under the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., or any other federal, state or local statute,
ordinance or regulation regarding discrimination in employment and any claims,
demands or actions based upon alleged wrongful or retaliatory discharge or
breach of contract under any state or federal law. The Employee expressly
represents that he has not filed a lawsuit or initiated any other administrative
proceeding against a Released Person, and that he has not assigned any claim
against a Released Person. The Employee further promises not to initiate a
lawsuit or to bring any other claim against a Release Person arising out of or
in any way related to Employee’s employment by the Company or the termination of
that employment. The forgoing will not be deemed to release the Company from
(a) claims solely to enforce this Release, (b) claims solely to enforce
Section 2 of



--------------------------------------------------------------------------------

the Change of Control Agreement, (c) claims for indemnification under the
Company’s By-Laws, under any indemnification agreement between the Company and
the Employee or under any similar agreement or (d) claims solely to enforce the
terms of any equity incentive award agreement between the Employee and the
Company. This Release will not prevent the Employee from filing a charge with
the Equal Employment Opportunity Commission (or similar state agency) or
participating in any investigation conducted by the Equal Employment Opportunity
Commission (or similar state agency); provided, however, that any claims by the
Employee for personal relief in connection with such a charge or investigation
(such as reinstatement or monetary damages) would be barred.

SECTION 3 Survival. The Employee acknowledges that the terms of Section 5 of the
Change in Control Agreement will survive termination of Employee’s employment.

SECTION 4 Non-Disparagement. The Company (meaning, solely for this purpose,
Company’s directors and executive officers and other individuals authorized to
make official communications on Company’s behalf) will not disparage the
Employee or the Employee’s performance or otherwise take any action which could
reasonably be expected to adversely affect the Employee’s personal or
professional reputation. Similarly, the Employee will not disparage the Company
or any of its directors, officers, agents or employees or otherwise take any
action which could reasonably be expected to adversely affect the reputation of
the Company or the personal or professional reputation of any of the Company’s
directors, officers, agents or employees.

SECTION 5 Cooperation. The Employee further agrees that, subject to
reimbursement of Employee’s reasonable expenses, he will cooperate fully with
the Company and its counsel with respect to any matter (including litigation,
investigations, or governmental proceedings) which relates to matters with which
the Employee was involved during Employee’s employment with Company. The
Employee shall render such cooperation in a timely manner on reasonable notice
from the Company.

SECTION 6 Rescission Right. The Employee expressly acknowledges and recites that
he (a) has read and understands this Release in its entirety, (b) as entered
into this Release knowingly and voluntarily, without any duress or coercion;
(c) has been advised orally and is hereby advised in writing to consult with an
attorney with respect to this Release before signing it; (d) was provided
twenty-one (21) calendar days after receipt of the Release to consider its terms
before signing it (or such longer period as is required for this Release to be
effective under the Age Discrimination in Employment Act or any similar state
law); and (e) is provided seven (7) calendar days from the date of signing to
terminate and revoke this Release (or such longer period required by applicable
state law), in which case this Release shall be unenforceable, null and void.
The Employee may revoke this Release during those seven (7) days (or such longer
period required by applicable state law) by providing written notice of
revocation to the Company.

SECTION 7 Challenge. If the Employee violates or challenges the enforceability
of any provisions of the Change of Control Agreement or this Release, no further
payments, rights or benefits under Section 2 of the Change of Control Agreement
will be due to the Employee.



--------------------------------------------------------------------------------

SECTION 8 Miscellaneous.

8.1. No Admission of Liability. This Release is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by the Company to the Employee. There have been
no such violations, and the Company specifically denies any such violations.

8.2. No Reinstatement. The Employee agrees that he will not apply for
reinstatement with the Company or seek in any way to be reinstated, re-employed
or hired by the Company in the future.

8.3. Successors and Assigns. This Release shall inure to the benefit of and be
binding upon the Company and the Employee and their respective successors,
executors, administrators and heirs. The Employee may make any assignment of
this Release or any interest herein, by operation of law or otherwise. The
Company may assign this Release to any successor to all or substantially all of
its assets and business by means of liquidation, dissolution, merger,
consolidation, transfer of assets, or otherwise.

8.4. Severability. Whenever possible, each provision of this Release will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

8.5. Entire Agreement; Amendments. Except as otherwise provided herein, this
Release contains the entire agreement and understanding of the parties hereto
relating to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the subject matter hereof. This Release may not be changed or
modified, except by an Agreement in writing signed by each of the parties
hereto.

8.6. Governing Law. This Release shall be governed by, and enforced in
accordance with, the laws of the Commonwealth of Pennsylvania without regard to
the application of the principles of conflicts of laws.

8.7. Counterparts and Facsimiles. This Release may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Release to be executed by its
duly authorized officer, and the Employee has executed this Release, in each
case as of the date first above written.

 

VIROPHARMA, INCORPORATED

 

By: Title: Employee

 